Exhibit HEALTHY DAIRY, LLC FINANCIAL STATEMENTS DECEMBER 31, 2 (AS RESTATED) Page(s) Report of Independent Registered Public Accounting Firm – as restated 1 Balance Sheets as of December 31, 2007 and 2006 – as restated 2 Statements of Operations for the Years Ended December 31, 2007 and 2006 – as restated 3 Statements of Changes in Members’ Deficit for the Years Ended December 31, 2007 and 2006 – as restated 4 Statements of Cash Flows for the Years Ended December 31, 2007 and 2006 – as restated 5 Notes to Financial Statements for the Years Ended December 31, 2007 and 2006 – as restated 6-22 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Members of: Healthy Dairy, LLC We have audited the accompanying balance sheets of Healthy Dairy, LLC, as of December 31, 2007 and 2006 and the related statements of operations, changes in members' deficit and cash flows for the years ended December 31, 2007 and 2006.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included considerations of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. As discussed in Notes 2, 3, 6 and 8, the financial statements for the years ended December 31, 2007 and 2006 have been restated. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Healthy Dairy, LLC as of December 31, 2007 and 2006, and the results of its operations and its cash flows for the years ended December 31, 2007 and 2006, in conformity with accounting principles generally accepted in the United States of America. Berman & Company, P.A. Boca Raton, Florida January 20, 2009, except for Notes 2, 3, 6, and 8 as to which the date is May 12, 551 NW 77th Street, Suite 107 • Boca Raton, FL 33467 Phone:
